—Order of the Supreme Court, New York County, entered May 11,1972, declaring respondent to be in default of the stipulation dated and approved by the court March 1, 1971, unanimously modified, on the law, the facts and in the exercise of discretion, to the extent of vacating the order of the Supreme Court, New York County, approved March 1, 1971, by reason of respondent’s said default, and reinstating the order of August 10, 1970 appointing a receiver pursuant to subdivision 5 of section 309 of the Multiple Dwelling Law, and as so modified, affirmed. Appellant shall recover of respondent $60 Costs and disbursements of this appeal. Under the express language of the stipulation approved March 1, 1971, the respondent is in default thereunder and this record presents no cogent reason for relief to the owner. Concur— McGivern, J. P., Nunez, Kupferman, McNally and Capozzoli, JJ.